Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered November 16, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to withdraw his plea of guilty.
Judgment affirmed.
Criminal Term did not abuse its discretion in determining, on the basis of the plea minutes, hospital records and the testimony at the hearing held on defendant’s motion to withdraw his plea, that defendant’s claim that his plea was involuntary because at the time of his plea he was in pain as a result of a kidney stone condition was without merit {cf. *326People v Bangert, 107 AD2d 752; People v Fishon, 97 AD2d 773; People v Kelsch, 96 AD2d 677; People v Parizo, 78 AD2d 863). Accordingly, defendant’s motion to withdraw his plea was properly denied. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.